Case: 16-10914         Date Filed: 03/23/2017   Page: 1 of 2



                   IN THE UNITED STATES COURT OF APPEALS
                          FOR THE ELEVENTH CIRCUIT




                                      No. 16-10914-BB



UNITED STATES OF AMERICA,

                                                      Plaintiff- Appellee,

versus



ESTELLE STEIN,

                                                      Defendant - Appellant.


                      Appeal from the United States District Court
                            for the Southern District of Florida




Before ED CARNES, Chief Judge, TJOFLAT, HULL, MARCUS, WILSON,
WILLIAM PRYOR, MARTIN, JORDAN, ROSENBAUM, and JULIE CARNES,
Circuit Judges.*
BY THE COURT:

      A petition for rehearing en banc having been filed, a member of this Court in

active service having requested a poll on whether this case should be reheard en

banc, and a majority of the judges of this Court in active service having voted in




      ' Judge Jill Pryor is recused from this case.
             Case: 16-10914    Date Filed: 03/23/2017   Page: 2 of 2



favor ofgranting rehearing en banc, it is ORDERED thatthis case will bereheard

en banc. The panel's opinionis VACATED.